Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second tensile elements of claims 5 and 18 encircling the cuff must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. With respect to the first and second tensile elements, these are taken to be parts 108a and 108b as per [0024]. In figure 1, where parts 108a and 108b were shown, it is unclear if these parts are encircling the cuff or just attaching to them at an endpoint (like about part 112). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 13-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holgate (US Pub No.: 2019/0030708) .
Regarding claim 1, Holgate (US Pub No.: 2019/0030708) discloses  a body anchor for supporting an assistive device (an assistive device is disclosed in the abstract with a supporting means for it shown in figure 3E with cuffs defined in [0047] and shown in figure 12C), the body anchor comprising: a cuff to exert a compression force on a body part of a user (being the calf 338 in [0047] and figure 12c); and one or more tensile elements having first ends and second ends (being the straps 336 in 12c that have a top end and a bottom end),the first ends of the tensile elements configured to be attached to the assistive device (the top end of the straps are attached to parts 328 that are part of the assist device 300), the second ends of the tensile elements arranged about the cuff (being the bottom portion of 336 in figure 12c that is attached to the cuff 338) to cause the compression force to vary in proportion to a load exerted by the assistive device (as per [0047], the straps would impart the bending motion from the knee portion 328 to part 338. As such, it would cause a compression at about the cuff during said motion).
Regarding claim 2, Holgate discloses the body anchor of claim 1, wherein the cuff comprises a synthetic rubber material or an elastic fiber material (as per [0048]-[0049], the straps and belts of figures 12a-12c are disclosed as comprising elastic bands or other flexible connecting members.  As such, this is taken to encapsulate an elastic fiber material).
Regarding claim 3, Holgate discloses the body anchor of claim 1, wherein the assistive device comprises a lower limb exoskeletal device (in figure 12c, the device in question appears to be an exoskeleton that will act upon the lower body.  As per [0004]-[0005], the device is implied to be in the same field of endeavor as an exoskeleton), wherein the cuff is sized to be worn over a leg of the user (the cuff 338 is on the lower leg, as per figure 12c).
Regarding claim 4, Holgate discloses the body anchor of claim 1, wherein the tensile elements are arranged about the cuff to counterbalance the load exerted by the assistive device (as per [0048], the tensile elements of Holgate would counterbalance a load as they are designed to store a potential energy and would oppose a motion when seated. As part 338 is defined as a strap in [0047], it stands to reason that this strap would act as a counterbalance as the straps in [0048] are).
Regarding claim 13, Holgate discloses a body anchor for supporting a load (as per [0021], the device of Holgate would be used for supporting a body under a load. As per the definition of anchor meaning something to secure something in place, and as the device of figure 1a is secured to a patient within the figure, it is taken that the device of Holgate would be considered a body anchor), the body comprising: a cuff wearable over a limb of a user (like the cuff 338 in figure 12c, defined in [0047]); and a means for converting a shear force acting on the cuff due to a load into a compression force that increases shear friction between the cuff and the limb in response to an increase in the load (via the strap part 336, a shear force would be imparted on the cuff 338 during a movement of the knee of the user at about part 328 in figure 12c. As the strap would be pulling on the cuff, it stands to reason that the shear friction between the cuff and the user would increase as the cuff is being pulled on).
Regarding claim 14, Holgate discloses the body anchor of claim 13, wherein the cuff comprises a synthetic rubber material or an elastic fiber material (as per [0048]-[0049], the straps and belts of figures 12a-12c are disclosed as comprising elastic bands or other flexible connecting members.  As such, this is taken to encapsulate an elastic fiber material).
Regarding claim 15, Holgate would disclose the body anchor of claim 13, wherein the load comprises a lower limb exoskeletal device, wherein the cuff is sized to be worn over a leg of the user (in figure 12c, the device in question appears to be an exoskeleton that will act upon the lower body.  As per [0004]-[0005], the device is implied to be in the same field of endeavor as an exoskeleton), wherein the cuff is sized to be worn over a leg of the user (the cuff 338 is on the lower leg, as per figure 12c).
Regarding claim 16, Holgate would disclose the body anchor of claim 13, wherein the means for converting the shear force acting on the cuff due to the load to the compression force comprises: one or more tensile elements connecting the load to the cuff (this would be the strap part 336 in figure 12c).
Regarding claim 17, Holgate would disclose the body anchor of claim 16, wherein the one or more tensile elements are arranged about the cuff to counterbalance the load (as per [0048], the tensile elements of Holgate would counterbalance a load as they are designed to store a potential energy and would oppose a motion when seated. As part 338 is defined as a strap in [0047], it stands to reason that this strap would act as a counterbalance as the straps in [0048] are).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 9-10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Holgate (US Pub No.: 2019/0030708) in view of De Rossi (US Pub No.: 2017/0202724).
Regarding claim 5, Holgate discloses the body anchor of claim 1.  However, Holgate does not disclose an instance wherein the one or more tensile elements comprise: a first tensile element encircling the cuff in a first direction; and a second tensile element encircling the cuff in a second direction opposite from the first direction. 
Instead, De Rossi teaches an instance wherein the one or more tensile elements comprise: a first tensile element encircling the cuff in a first direction (being part 308a that contacts the cuff 337 on the right side with respect to figure 3E); and a second tensile element encircling the cuff in a second direction opposite from the first direction (being part 308b that contacts the cuff 335 on the left side with respect to figure 3E). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the tensile elements of De Rossi into the device of Holgate for the purpose of providing a strap that is adjustable between the knee and the lower leg cuff of Holgate (an adjustable strap is disclosed in [0130] and figure 3E. It is also argued that additional straps would allow for a more secure attachment of the cuff of Holgate to the knee portion of Holgate at 328.
Regarding claim 6, Holgate in view of De Rossi teach the body anchor of claim 5. However, Holgate does not teach a comprising: a guide fixedly attached to the cuff and having a first channel, a second channel, a first anchor point, and a second anchor point, wherein the first tensile element passes through the first channel, encircles the cuff in the first direction, and is attached at its second end to the first anchor point, wherein the second tensile element passes through the second channel, encircles the cuff in the second direction, and is attached at its second end to the second anchor point.
Instead, De Rossi would teach a guide fixedly attached to the cuff  (being the buckles attached to part 307 in figure 3E, with part 307 defined as a cuff in [0142]) and having a first channel (being the opening in the leftmost buckle of cuff 307), a second channel (being the opening in the rightmost buckle of cuff 307), a first anchor point (being the part of the leftmost buckle that is attached to the cuff 307), and a second anchor point (being the part of the rightmost buckle that is attached to the cuff 307), wherein the first tensile element passes through the first channel (308a will pass through the first channel in figure 3E). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the tensile elements with the channels of De Rossi into the device of Holgate for the purpose of providing a strap that is adjustable between the knee and the lower leg cuff of Holgate (an adjustable strap is disclosed in [0130] and figure 3E. It is also argued that additional straps would allow for a more secure attachment of the cuff of Holgate to the knee portion of Holgate at part 328.
However, in an alternative embodiment of De Rossi, De Rossi discloses the first channel encircles the cuff in the first direction (part 339 in figure 3D that encircles a calf cuff enters said cuff at part 335, as disclosed in [0142]), and is attached at its second end to the first anchor point (the first channel can be attached to the first anchor point of the previous embodiment of De Rossi), wherein the second tensile element passes through the second channel, encircles the cuff in the second direction, and is attached at its second end to the second anchor point (a second (part 339 in figure 3D that encircles a calf cuff enters said cuff at part 335, as disclosed in [0142] can be implemented around the cuff of the first embodiment of De Rossi to encircle the cuff in the second direction). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement of the channels of De Rossi into Holgate and the first embodiment of De Rossi as the arrangement of the strap in [0141] would allow for the size of the cuff to be directly adjusted by the strap.  
Regarding claim 7, Holgate in view of De Rossi teach the body anchor of claim 6, 
However, Holgate does not teach an instance wherein the guide comprises: a first opening in a first end of an enclosure; and second and third openings in a second end of the enclosure opposite from the first end, wherein the first channel extends from the first opening to the second opening and the second channel extends from the first opening to the third opening.
Instead, De Rossi would teach that the guide comprises: a first opening in a first end of an enclosure (being the opening at about where part 335 is labeled at in figure 3D where the strap 339 extends therein); and second (being towards part 337 wherein the belt extends therethrough) and third openings in a second end of the enclosure opposite from the first end (the third opening is implied with the presence of the mesh in [0142], wherein the second and third  openings are spaced away from the first opening between 339 into 335), wherein the first channel extends from the first opening to the second opening (between parts 335 to 337 in figure 3D) and the second channel extends from the first opening to the third opening (being between part 335 and the meshed portion in [0142]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement of the channels of De Rossi into Holgate and the first embodiment of De Rossi as the arrangement of the strap in [0141] would allow for the size of the cuff to be directly adjusted by the strap.  
Regarding claim 9, Holgate discloses the body anchor of claim 1. However, Holgate does not disclose an instance wherein the cuff comprises a first end having a first plurality of openings and a second end having a second plurality of openings, wherein the one or more tensile elements are arranged through the first and second plurality of openings to force the first and second cuff ends together in proportion to the load exerted by the assistive device.
Instead, De Rossi would teach that the guide comprises: a first opening in a first end of an enclosure (being the opening at about where part 335 is labeled at in figure 3D where the strap 339 extends therein); and second (being towards part 337 wherein the belt extends therethrough) and third openings in a second end of the enclosure opposite from the first end (the third opening is implied with the presence of the mesh in [0142], wherein the second and third  openings are spaced away from the first opening between 339 into 335), wherein the first channel extends from the first opening to the second opening (between parts 335 to 337 in figure 3D) and the second channel extends from the first opening to the third opening (being between part 335 and the meshed portion in [0142]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement of the channels of De Rossi into Holgate and the first embodiment of De Rossi as the arrangement of the strap in [0141] would allow for the size of the cuff to be directly adjusted by the strap.  
Regarding claim 10, Holgate in view of De Rossi teach the body anchor of claim 9. However, Holgate does not disclose an instance wherein the one or more tensile elements are laced through the first and second plurality of openings. Instead, De Rossi would teach that the one or more tensile elements are laced through the first and second plurality of openings (as per [0142] and figure 3D, part 339 is taken to enter part 335 about an opening with part 337 entering part 336 as per an opening. While an opening is not depicted in figure 3D with respect to part 337, an insertion into part 335 is disclosed in [0142]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement of the channels of De Rossi into Holgate and the first embodiment of De Rossi as the arrangement of the strap in [0141] would allow for the size of the cuff to be directly adjusted by the strap.  
Regarding claim 18, Holgate discloses the body anchor of claim 16.  However, Holgate does not disclose an instance wherein the one or more tensile elements comprise: a first tensile element encircling the cuff in a first direction; and a second tensile element encircling the cuff in a second direction opposite from the first direction. 
Instead, De Rossi teaches an instance wherein the one or more tensile elements comprise: a first tensile element encircling the cuff in a first direction (being part 308a that contacts the cuff 337 on the right side with respect to figure 3E); and a second tensile element encircling the cuff in a second direction opposite from the first direction (being part 308b that contacts the cuff 335 on the left side with respect to figure 3E). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the tensile elements of De Rossi into the device of Holgate for the purpose of providing a strap that is adjustable between the knee and the lower leg cuff of Holgate (an adjustable strap is disclosed in [0130] and figure 3E. It is also argued that additional straps would allow for a more secure attachment of the cuff of Holgate to the knee portion of Holgate at 328.
Regarding claim 19, Holgate discloses the device of claim 16 comprising a means for attaching the one or more tensile elements to the cuff (as per figure 12c of Holgate, the tensile element 336 is attached to the cuff 338. Also disclosed in [0047]). However, Holgate does not teach a means for guiding the one or more tensile elements about the cuff.
Instead, De Rossi would teach a guide fixedly attached to the cuff (being the buckles attached to part 307 in figure 3E, with part 307 defined as a cuff in [0142]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the guiding means of De Rossi into the device of Holgate for the purpose of providing a means to guide the tensile elements of 336 as well as providing a means to adjust the tensile elements that may occur with the guide elements of De Rossi (adjusting of the straps of De Rossi is disclosed in [0131]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Holgate (US Pub No.: 2019/0030708) in view of De Rossi (US Pub No.: 2017/0202724) in further view of Cromie (US Pub No.: 2018/0055713).
Regarding claim 8, Holgate would disclose the body anchor of claim 1. However, Holgate does not disclose an instance wherein the one or more tensile elements have loops at the second ends, wherein the one or more tensile elements pass through the loops and wrap around the cuff. Instead, De Rossi does teach an instance wherein one or more tensile elements have loops at the second ends (being at the top of parts 308a and 308b which are depicted as loops inf figure 3E). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the tensile elements of De Rossi into the device of Holgate for the purpose of providing a strap that is adjustable between the knee and the lower leg cuff of Holgate (an adjustable strap is disclosed in [0130] and figure 3E. It is also argued that additional straps would allow for a more secure attachment of the cuff of Holgate to the knee portion of Holgate at 328.
However, Holgate in view of De Rossi does not teach an instance wherein one or more tensile elements pass through the loops and wrap around the cuff.  Instead, Cromie (US Pub No.: 2018/0055713) does tensile elements (like parts 201, 204, 207, and/or 208 in figures 2A-2C. These parts are referred to as flexible linear actuators and it is argued that they can pass through the loops of De Rossi and wrap around the cuff of De Rossi (being 307 in figure 3E) or the cuff 338 of Holgate. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the tensile members of Cromie into the combination of Holgate and De Rossi to provide an alternative tensile element device that would provide a powered actuator to generate a flexion in a user (as per [0029]). This would provide a benefit over the tensile elements of Holgate and De Rossi as these elements would provide an active control of the joints of the wearer of Holgate. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Holgate (US Pub No.: 2019/0030708) in view of De Rossi (US Pub No.: 2017/0202724) in further view of Ben-Meir (US Pub No.: 2015/0018733).
Regarding claim 11, Holgate discloses the body anchor of claim 1 wherein the one or more tensile elements are arranged about the cylindrical structure to cause the circumference of the cylindrical structure to vary in proportion to a load exerted by the assistive device (as per [0047]-[0048], the cuff (which is assumed to be cylindrical as it is wrapping around the lower leg of the user in 12c) which is formed of an elastic material in [0048] would have it’s circumference changed when a force is applied to the strap 336).
 However, Holgate does not disclose an instance wherein the cuff comprises a non-isotropic material formed into a cylindrical structure. Instead, Ben-Meir (US Pub No.: 2015/0018733) teaches an instance wherein the cuff comprises a non-isotropic material formed into a cylindrical structure (Ben-Meir discloses use of a non-isotropic material in [0056]. It is argued that this material can be used to create the cuffs in Holgate). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the non-isotropic material of Ben-Meir into the device of Holgate as the material of Ben-Meir is disclosed as having a high tensile strength in [0056], which would be beneficial toward Holgate as the material of Holgate would undergo stress when the user is walking or standing/sitting.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Holgate (US Pub No.: 2019/0030708) in view of De Rossi (US Pub No.: 2017/0202724) and Ben-Meir (US Pub No.: 2015/0018733) in further view of Galloway (US Pub No.: 2016/0252110).
Regarding claim 12, Holgate in view of Ben-Meir teach the body anchor of claim of 11. However, Holgate does not disclose an instance wherein the cuff comprises a first helically wound braid of fibers and a second helically wound braid of fibers, the first and second helically would braids of fibers being wound in opposite directions about the cylindrical structure.
Instead, Galloway (US Pub No.: 2016/0252110) does teach the cuff comprises a first helically wound braid of fibers (use of a helical fiber in [0010] is disclosed. It is argued that the fibers here would provide a benefit to the cuff of Holgate despite it not being explicitly used for a cuff in Galloway) and a second helically wound braid of fibers, the first and second helically would braids of fibers being wound in opposite directions about the cylindrical structure (Galloway discloses a clockwise and counter clockwise helical fiber in [0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the helical fibers of Galloway into the combination of Holgate and Ben-Meir for the purpose of providing a fiber arrangement for the cuff of Holgate with the non-isotropic material of material of Ben-Meir that would be able to be made to allow a desired expansion/movement of the cuff when under a pressure. As it is assumed that the cuff of Holgate would flex under pressure, and as [0010] of Galloway detail that the helical fiber arrangement would restrict a radial expansion, it is assumed that the helical fibers of Galloway would restrict a radial expansion of the cuff of Holgate that would make the cuff not conform to the leg of the user of Holgate, possibly creating a less secure connection at the leg. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nobbe (US Pub No.: 2007/0027421) discloses a lower leg orthotic with a cuff 16 and strap 46. Romo (US Pub No.: 2016/0235578) teaches an orthopedic system with a strap arrangement with multiple entry slots in figures 1-2. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144. The examiner can normally be reached 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        
/YASHITA SHARMA/Primary Examiner, Art Unit 3774